Citation Nr: 0123195	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  96-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether injuries sustained in a motor vehicle accident in 
September 1994 were due to the veteran's own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Clark E. Evans, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his son, and his daughter


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which administratively denied 
the veteran's claim for  nonservice-connected pension 
benefits because his injuries were caused by his own willful 
misconduct.  

The case returns to the Board following remands to the RO in 
September 1997, September 1998, and June 1999.  

The Board previously issued a decision in this case in 
September 2000.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to VA's motion, in April 2001, the Court issued an 
Order that vacated the Board's September 2000 decision and 
remanded the case to the Board.    


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.  The duty to 
assist has been fulfilled.  

2.  On September 14, 1994, the veteran was involved in a 
motor vehicle accident.

3.  The evidence shows that veteran's injuries resulted from 
being involved in a motor vehicle accident occurring as a 
result of driving at an excessive speed after having consumed 
alcoholic beverages during the midday.   



CONCLUSION OF LAW

The veteran's injuries sustained in the motor vehicle 
accident in September 1994 were due to his own willful  
misconduct.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.1(n), 3.301(b), (c) (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA has also recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). 

Review of the claims folder reveals actions in compliance 
with the new statutory provisions.  That is, through the 
September 1995 administrative decision, February 1996 
statement of the case, and subsequent supplemental statements 
of the case, the RO apprised the veteran and his 
representative of the applicable laws and regulations and 
provided notice as to the evidence required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. at 45,630 (to be codified as amended at 38 C.F.R. § 
3.159(b)).  

In August 2000 the representative argued that because "the 
Board emphasize[d] that it is not bound by state statutes and 
case law," the 1999 remand deprived the veteran of the 
requisite "reasons and bases" in response to evidence 
submitted pertaining to the legal standards in the State of 
Arkansas.  In the June 1999 supplemental statement of the 
case, the RO acknowledged reviewing the "entire claims 
file."  In the reasons and bases section, the RO explained 
its standard of proof and that VA was not bound by the 
operation of Arkansas State Law.  The supplemental statement 
of the case was mailed to the veteran and his representative.  
As such, the record clearly shows that the veteran's due 
process rights have not been violated.  The RO apprised the 
veteran of applicable law and regulation, the reasons and 
bases associated with the denial, and allotted the veteran 
the appropriate amount of time to respond.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In addition, VA has a duty to assist a claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  The RO 
has secured all private medical records as authorized by the 
veteran.  There is no indication that additional VA treatment 
records are pertinent to the veteran's claim.  The Board has 
also obtained independent expert medical opinions due to the 
medical complexity and controversy involved in this case.  38 
U.S.C.A. § 7109 (West 1991).  

Additionally, it is noted that in Thurber v. Brown, 5 Vet. 
App. 119 (1993), the Court held that before the Board relies, 
in rendering a decision on a claim, on any evidence developed 
or obtained by it subsequent to the issuance of the most 
recent statement of the case with respect to such claim, the 
Board must provide a claimant with reasonable notice of such 
evidence and of the reliance proposed to be placed on it and 
a reasonable opportunity for the claimant to respond to it.  
The Court also stated that if, in the course of developing or 
obtaining or attempting to so develop or obtain such 
evidence, the Board becomes aware of any evidence favorable 
to the claimant, it shall provide the claimant with 
reasonable notice of and a reasonable opportunity to respond 
to the favorable evidence, and shall in its decision provide 
reasons or bases for its findings with respect to that 
evidence.  Thurber, 5 Vet. App. at 126.  In Thurber, the 
Board had placed material reliance in its decision upon a 
medical treatise to which it had not given the appellant an 
opportunity to respond.  In this case, the veteran and his 
representative have received notice of all reliance placed on 
any treatises, manuals, medical textbooks, or articles and 
have been provided with the opportunity to respond. Id.; 
Kirwin v. Brown, 8 Vet. App. 148 (1995); see generally Yeoman 
v. West, 140 F.3d 1443 (Fed. Cir. 1998).  Therefore, VA has 
fulfilled its duty to assist.  

In addition, the veteran has had the opportunity to submit 
evidence and argument in support of his claim.  He testified 
at a personal hearing along with his son and daughter.  The 
RO and the Board have accepted arguments on the veteran's 
behalf from his representative.  Therefore, there is no 
indication that the Board's present review of the claim, with 
consideration of the VCAA and its implementing regulations in 
the first instance, will result in any prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.

As noted above, the Board has remanded the veteran's case 
numerous times in an attempt to insure that his due process 
rights were not violated, i.e., give the veteran every 
opportunity to submit additional evidence and argument.  The 
Board is satisfied that there has been substantial compliance 
with prior remand instructions.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Finally, throughout the pendency of the appeal, the veteran, 
via his representative, has maintained that the undersigned 
should disqualify herself in this appeal.  VA regulation 
provides that a "Member of the Board will disqualify himself 
or herself in a hearing or decision on an appeal . . . where 
there are . . . circumstances which might give the impression 
of bias either for or against the appellant."  38 C.F.R. 
§ 19.12(a) (2000).  See generally 28 U.S.C.A. § 455 (West 
1991); Aronson v. Brown, 14 F.3d 1578 (Fed. Cir. 1994); 
Morris v. Brown, 10 Vet. App. 286 (1997).  As such, it is the 
appearance of partiality and not whether a judge subjectively 
believes himself or herself to harbor bias or prejudice which 
is controlling.  Liteky v. United States, 510 U.S. 540, 548, 
114 S.Ct. 1147, 1154, 127 L.Ed.2d 474 (1994); Liljeberg v. 
Health Services Acquisition Corp., 486 U.S. 847, 865, 108 
S.Ct. 2194, 2205, 100 L.Ed.2d 855 (1988); Morris, 10 Vet. 
App. at 290; Aronson, 14 F.3d at 1582.  The basis for 
disqualification generally is extra-judicial rather than 
stemming from the present or prior judicial proceedings.  
Liteky, 510 U.S. at 551, 114 S.Ct. at 1155.  

In this case, there is no evidence of record showing that a 
reasonable person, knowing all the facts, could reasonably 
question the undersigned's impartiality.  Morris v. West, 11 
Vet. App. 174 (1998), citing Morris v. Gober, 10 Vet. App. 
457, 458 (1997) (citations omitted).  The undersigned has not 
demonstrated any bias or prejudice against the veteran; does 
not have a personal or financial stake in the outcome of this 
appeal; and there is no basis for a claim that the 
undersigned and veteran are involved in any sort of 
disqualifying personal relationship.  Morris, 10 Vet. App. at 
292-93.  The veteran has presented no evidence showing that 
the undersigned is incapable of rendering fair judgment in 
this appeal.  Higgins v. Brown, 7 Vet. App. 389, 394-95 
(1995).  No reasonable person would think that the 
undersigned should recuse herself merely because additional 
development was undertaken to insure that the veteran's due 
process rights had not been violated and that the evidence of 
record had been fully developed. Id.  

Factual Background

In a September 1994 Motor Vehicle Accident Report which was 
filed by the Arkansas State Police Department, the trooper 
stated that minutes prior to about 6:25 p.m. on September 14, 
1994, the veteran was driving his pick-up truck southbound 
when, on a curve, he traveled off the road and onto the 
shoulder.  The veteran then over-corrected, lost control of 
the vehicle, and crossed the centerline into the northbound 
lane.  The pick-up truck then slid back across the centerline 
and southbound lane and went into a ditch where the truck's 
driverside doorpost hit an oak tree.  The vehicle spun around 
and apparently flipped and righted itself.  The truck 
descended headfirst into a deep ditch and struck a concrete 
apron wall of an underground culvert where it came to rest.  
In the Operator and Occupancy Vehicle 1 Section, the trooper 
checked that the veteran was "Not Tested" for BAC (blood 
alcohol concentration) test, although "Refused Test" was an 
option.  The trooper, however, in the investigator 
description, noted that the veteran refused to allow his 
blood to be drawn for a blood alcohol test, and that the only 
statement given by the veteran was "drank to (sic) much - 
was driveing (sic) to (sic) fast."  

The report shows that the accident occurred on a Wednesday 
evening at approximately 6:25 p.m. (in daylight), on a rural 
two-lane undivided highway.  No adverse road or weather 
conditions were detected.  There were no witnesses to the 
accident either.  The contributing factors were listed as the 
veteran was driving "too fast for conditions," on the 
"wrong side [of the] road," and with "alcohol."  The 
officer listed the status of arrest as "pending" with no 
charge specified.  The veteran was transported to Johnson 
County Regional Hospital by Emergency Medical Technician 
Paramedics (EMS).

The hospital copy of the EMS report shows that upon arrival, 
the attending paramedics found the veteran's truck located in 
an embankment and in a concrete culvert.  The veteran was 
unrestrained and lying against the passenger door of the 
truck on the floorboard.  At the scene of the accident, the 
veteran stated that he could not move his arms and complained 
of neck pain.  He also stated that he had been drinking 
alcohol and thought that he had lost consciousness at some 
point.  On examination, the veteran was alert and oriented.  
GLASGOW COMA SCALE (GCS) for eye opening was spontaneous (4), 
verbal response was oriented (5), and motor response was 
obeys command (6).  The veteran was transported to Johnson 
County Regional Hospital.

In the Johnson County Regional Hospital Emergency Room the 
veteran presented with the inability to move his upper 
extremities and "alcohol odor" was noticed.  After 
accomplishing the initial intake evaluation and administering 
treatment in addition to obtaining laboratory and 
radiological results, diagnoses of cervical spine injury 
probably C7 fracture and hypotension probably neurological 
shock and left upper extremity soft tissue injury were made.  
The veteran was stabilized and was transferred to the 
University of Arkansas Medical Center via helicopter at 
approximately 11:00 p.m.

On admission at the University of Arkansas Medical Center, 
the veteran was positive for alcohol and various intoxicants.  
He was alert and oriented times three.  A September 15 
toxicology report shows that the veteran's laboratory 
findings were negative for substance abuse screens, but the 
alcohol screen showed 82 milligrams of alcohol (ethanol) per 
deciliter of blood.  The veteran remained hospitalized for 
treatment and was then transferred to a VA hospital after 
stabilizing.  

In the November 1995 Report of Accidental Injury, the veteran 
stated that he was involved in a motor vehicle accident on 
September 14, 1995, at 5:00 p.m.  The veteran stated that 
alcohol intoxicants were not involved and he did not remember 
how the accident occurred because he had sustained a 
concussion.  The accident occurred on Highway 103 while 
driving approximately 60 miles per hour and occurred during 
daylight under clear weather conditions on dry asphalt.  

In March and April 1995, eligibility for Social Security 
Administration (SSA) disability benefits was established.  A 
December 1994 VA examination report for housebound status 
and/or regular aid and attendance shows diagnoses of C5-6 
myelopathy complete with incomplete quadriplegia due to motor 
vehicle accident dated in September 1994 and complete bowel 
and bladder paralysis.

A VA hospital discharge summary report with an attached 
addendum dated from November 1994 to December 1995 reflects 
diagnoses including incomplete quadriplegia due to cervical 
cord injury incurred by moving vehicle accident on 
[September] 15, 1994.  The report also shows that the veteran 
was transferred to a nursing home.

At his personal hearing in May 1996, the veteran testified 
that he fell asleep at the wheel of his pick-up truck, and 
upon awakening, he braked, turned, crossed the road, and 
drove into a tree.  Hearing Transcript, (T.) at p. 2.  He did 
not clearly recall the events from the time he hit the tree 
until approximately one and a half months later.  T., at p. 
2.  The veteran also testified that he shared a six-pack of 
beer with a friend over the course of several hours starting 
at 10:00 a.m., and supplied a separate statement in which he 
contested the factual content of the hospital records which 
recorded an admission to drinking alcohol.  T., at p. 3.  He 
had no recollection whatsoever of stating that he had drank 
too much or had driven too fast.  He also did not recall 
refusing to allow blood to be drawn for the purpose of a 
blood alcohol test.  T., at p.3.  The veteran's daughter 
added that when she arrived at the hospital after the crash, 
her father did not recognize her and was unable to speak.  
She also testified that she witnessed a police officer at her 
father's bedside when she arrived and she was told that the 
officer was attempting to obtain her father's consent to have 
blood drawn for a blood-alcohol test.  T., at pp. 4-5.

Computer printouts entitled Notice of Loss Inquiry and Claim 
Activity Summary from Nationwide Insurance, dated in April 
1998, show that the insurance company settled the pending 
claim.  The printouts also show that the veteran stated to 
the officers that he had drank too much and was driving too 
fast when he lost control and went off of the road.  Attached 
with the computer printouts is a statement from the insurance 
agent in which he stated that the aforementioned reports 
indicate that the veteran was intoxicated at the time of the 
accident and was speeding.

After reviewing the aforementioned evidence, in a May 1998 
statement of the case, the RO confirmed and continued the 
denial of the veteran's claim.  At that time, the RO stated 
that a blood alcohol test was performed by the lab at the 
University Medical Center and the veteran's blood alcohol 
level was 82 mg/dl.  The RO then stated that according to The 
Merck Manual, copyright (c) 1987, PSYCHIATRIC DISORDERS, 137 
DRUG DEPENDENCE, DEPENDENCE ON ALCOHOL, Physiology and 
Pathology: a blood alcohol level of 50 to 150 mg/dl produced 
a lack of coordination.  The veteran was therefore impaired 
for the operation of motor vehicle.  The RO added, of 
significance was that the veteran was first taken to Johnson 
Medical Center before being transferred to University Medical 
Center.  Thus, some time had elapsed after the accident and 
before the blood sample was taken, indicating at the time of 
the accident, the veteran's blood alcohol level was even 
higher.  

In August 1998, the veteran responded that he had not been 
charged for any wrongdoing as a result of the motor vehicle 
accident.  

In September 1998, C.N.B., M.D., a Board Certified 
Radiologist, Neuroradiologist, Assistant Professor of 
Radiology and Nuclear Medicine and the Uniformed Services 
University of the Health Services, reviewed the veteran's 
claims folder.  In reviewing the evidence, the doctor stated 
that the veteran's "ETHANOL" test was accomplished at 00:01 
on September 15, 1994, and was 82mg/dl.  The test was 
conducted between five to six hours after the accident.  The 
doctor then noted that the Lawyer's Medical Cyclopedia, 
Editor Richard M. Patterson, J.D. 1996 Cumulative Supplement, 
Volume Three, 3rd Edition, Part B in Section 24.13 states 

[I]f a blood specimen were drawn two 
hours after an automobile accident, is it 
possible to estimate the blood-alcohol 
concentration at the time of the 
accident?  Not with great reliability.  
The results of any such test should be 
used with caution, and only as an 
approximate estimate.  Too many factors 
such as the following are involved: when 
did the subject last eat and what did he 
eat; the time of the last drink; whether 
any alcohol (and how much) was in the 
subject's stomach at the time of the 
accident; whether he was still absorbing 
alcohol from the gastrointestinal tract 
at the time the specimen was collected; 
when was the maximum BAC peak reached 
(before, during, or at the end of the 
absorptive stage); and what was the 
condition of the subject's liver; and 
what were his drinking habits.

The doctor also wrote that Cecil Textbook of Medicine, 20th 
Edition, Volume 1, pages 47 and 48 describe acute alcohol 
intoxication and has a table of "blood ethanol levels and 
symptoms."  On page 47 it states 

Symptoms vary directly with the rate of 
drinking and are more severe when blood 
alcohol concentrations are rising than 
falling.  Most individuals feel euphoric, 
lose social inhibitions, and manifest 
expansive, sometimes garrulous behavior; 
others may become gloomy, belligerent, or 
even explosively combative.  Some people 
do not experience euphoria but become 
sleepy after moderate drinking; they 
rarely abuse alcohol.  Neurologic signs 
of intoxication include impaired 
cognition, slurred speech, 
incoordination, mild truncal ataxia, and 
slow or irregular eye movements.  Signs 
of increased sympathetic activity include 
mydriasis, tachycardia, and skin 
flushing.  Cerebellar and vestibular 
function deteriorates at higher blood 
alcohol concentration, and drunkenness is 
characterized by dysarthria, more severe 
ataxia, nystagmus, and diplopia.

C.N.B. then wrote that he found no attempt to determine the 
history of the veteran's alcohol consumption over the years, 
to determine whether the veteran was a novice alcohol user, a 
moderate alcohol user, a heavy alcohol user, etc., or an 
attempt to ascertain when the veteran last ate before the 
accident and/or what the veteran ate.  The findings and 
testimony most pertinent were the veteran's acknowledgments 
that he had been drinking, his testimony at his personal 
hearing that he had fallen asleep, his recent statement that 
he was not charged with any traffic violations, and the 
findings noted by the EMS personnel, Johnson County Regional 
Hospital and The University Hospital of Arkansas.  Findings 
by EMS pertaining to the veteran's GCS; Johnson County 
Regional Hospital Report, noting that the veteran was alert 
and oriented, are inconsistent with what would be expected if 
the veteran had acute alcohol intoxication.  With respect to 
findings recorded on the Johnson County Hospital Report, the 
physician added, as noted on page 483 of Cecil's cited under 
the stages of shock (Stage II-Decompensated Shock), the 
veteran can demonstrate impaired major organ perfusion, as 
manifested by altered mental state (impaired cerebral 
perfusion) and page 491 under PAIN CONTROL states that 
"patients in shock are often in pain and may be frightened 
or agitated."

In summary, C.N.B. stated that the evidence starting with the 
GCS and other evidence finding that the veteran was alert and 
oriented is not what one would expect to find if the veteran 
was intoxicated at the time of the accident.  The BAC test is 
invalid because of its untimeliness (over five hours after 
the accident) and it could have been contaminated by the two 
blood transfusions.

In December 1998, C.N.B. stated that a Neuroradiolgist is a 
physician who specializes in Neuroradiology, the branch of 
medicine which includes neurology and radiology.  He 
emphasized that his conclusions were based on the medical 
evidence of record and that all textbook materials cited were 
recognized authorities.  He also objected to several 
conclusions reached by the RO.  There was insufficient 
evidence in this case for a finding that alcohol and speed, 
although they may have been factors, were the proximate cause 
of the veteran's accident and resulting injuries.  It is as 
likely as not that falling asleep as the veteran testified 
may have proximately caused the accident.

In February 1999, the Board obtained a medical expert 
opinion.  In the request, the Board asked the expert to 
review the record and provide an opinion for the following: 
(1) Is it at least as likely as not that the veteran's 
September 15 toxicology report, which was taken approximately 
five hours after the accident and which shows that at that 
time the veteran's alcohol screen showed 82 milligrams of 
alcohol (ethanol) per deciliter of blood, shows that the 
veteran was intoxicated at the time of the accident?; (2) In 
your opinion, what is the probability, based on the data of 
record and other cited authority, if necessary, that the 
alcohol screen is or is not reliable?; (3) In your opinion, 
are the medical reports from the Emergency Ambulatory Service 
and the Johnson County Regional Hospital consistent with or 
inconsistent with the findings one would medically expect if 
the veteran was intoxicated at the time of the accident?

In March 1999, E.J.M., M.D., Chief of Staff of the VA Medical 
Center (MC) at Northport, responded with the following:  
Regarding question (1), yes, it is most likely that the 
veteran was intoxicated at the time of the accident.  As the 
accident was described, it happened during the daytime, the 
weather was good, and no other vehicle was involved.  After 
the accident, the veteran was sent directly to the Emergency 
Room of Johnson County Regional Hospital.  When he was 
presented in ER, an "alcohol odor" was noticed and the 
veteran admitted he had been drinking.  Five hours later, the 
veteran's blood alcohol level was 82 mg per deciliter.  No 
evidence indicates that he had any alcohol intake between the 
accident and the time BAL was taken.  E.J.M. added that 
according to his experience and that of the authorities, 
i.e., 20th Edition of Cecil's Text Book of Medicine 
(attachment) as well as the Director of the Poison Control 
Center of Winthrop University Hospital in Mineola, New York, 
alcohol intoxication occurs at blood alcohol levels as low as 
50 mg per deciliter in non alcoholics.  In addition, the 
blood alcohol level drops 10-25 mg per deciliter per hour 
once alcohol intake is discontinued.  (See attached copy from 
Cecil's Textbook).  The initial blood alcohol level, 
therefore, could only be higher than 82 mg per deciliter, 
around 130-200 mg per deciliter.

Addressing question (2), E.J.M. responded:  According to the 
Director of the Poison Control Center at Winthrop University 
Hospital and our own experiences here in the ER at Northport 
VAMC, the alcohol screen report is a reliable test.  Blood 
transfusions cannot raise BAL.  Regarding question (3), E. J. 
M. stated that medical reports from the EMS and Johnson 
County Regional Hospital are consistent with the findings 
that one would medically expect if the appellant was 
intoxicated at the time of the accident.  Attached to his 
opinion are articles entitled "Alcoholism and Alcohol 
Abuse" by Ivan Diamond and "Alcohol Related Medical 
Disorders" from Preventive Health Care.  

In May 1999, C.N.B., referenced 38 C.F.R. § 3.103 and stated 
that he cited Cecil's Textbook of Medicine using all evidence 
in the text cited under "Pharmacology of Ethanol" to 
include "Ethanol, Absorption, Distribution, and 
Elimination."  He reiterated sections contained within those 
excerpts and stated that, when reviewing the veteran's claims 
file, references to when and what the veteran ate and when 
the veteran consumed alcohol were only presented at his 
personal hearing.  Additional information was not sought.  
The physician stated this information is essential in his 
opinion to accurately estimate a blood alcohol level at the 
time of the accident.  He then illustrated two alternative 
scenarios that would have a bearing on what the veteran's 
blood alcohol may have been at the time of the accident and 
whether it could be determined with any degree of certainty 
at the time of the accident.  He then reiterated his findings 
and conclusions recorded in the September 1998 statement.

C.N.B. acknowledged reviewing the Board's questions presented 
to E.J.M.  He maintained that the questions were slanted with 
an objective to suggest to the physician that a negative 
response was being sought.  He also asserted that the chain 
of custody of the blood drawn was not shown nor is there a 
laboratory report.  The opinion of E.J.M. did not mention the 
veteran's testimony at his personal hearing, the GCS, or 
provide other rationale for his opinion.  Without Dr. M. 
commenting or considering when the veteran last ate, what he 
ate, when he last drank, what he drank, or whether he was a 
sporadic or a chronic drinker, he found no rationale for Dr. 
M or any physician to opine whether the veteran's blood 
alcohol was on the rise, had reached its peak or was 
declining at the time of the accident.  The fact that the 
veteran had no alcohol intake between the accident and the 
time BAL was taken without knowing the above-cited 
information does not provide adequate rationale for the 
conclusion that "[t]he initial blood alcohol level, 
therefore, could only be higher than 82 mg per deciliter, 
around 130-200 mg per deciliter."  He also noted that Dr. M. 
did not reference the veteran's testimony or the Lawyer's 
Medical Cyclopedia, which is consistent with Cecil's Textbook 
of Medicine in his opinion.  

C.N.B. then stated that he agreed that the alcohol screen 
report was a reliable test.  However, the reliability of the 
screening was what BAC is at the time of the test.  To 
determine the BAC at the time of the accident via the BAC 
recorded five hours after the accident requires additional 
evidence, including knowing the chain of custody of the BAC, 
the qualifications of the test taker, and whether the machine 
used to take the BAC test is accurate.  The physician then 
stated that after reviewing all of the evidence of record, he 
found that the evidence was not consistent with a finding 
that the veteran was intoxicated at the time of the accident.  
Finally, C.N.B. proposed several inquiries that should have 
been asked by the Board. 

Also of record are a copy of the Arkansas State Law Section 
5-65-206 and a copy of case law opinion of Birdsong v. State 
of Arkansas, 1994 WL 41379 (Ark. App.).  In relevant part, 
the Birdsong court addressed the issue of whether it was 
error for the lower court to allow instruction of the result 
of the blood alcohol test performed on the appellant because 
the blood was drawn more than two hours after the accident, 
and noted that the judge held that the result could be 
admitted but that no mention was to be made of the 
presumption of intoxication at .10 percent.  The Birdsong 
court then noted that Ark. Code Ann. § 5-65-103(b) (1987) 
provides:  

It is unlawful and punishable as provided 
in this act for any person to operate or 
be in actual physical control of a motor 
vehicle if at that time there was one-
tenth of one percent (0.10%) or more by 
weight of alcohol in the person's blood 
as determined by a chemical test of the 
person's blood, urine, breath, or other 
bodily substance.  

Ark. Code Ann. 5-65-206(a)(2) (Supp.  1993), provides:  

(a) In any criminal prosecution of a 
person charged with the offense of 
driving while intoxicated, the amount of 
alcohol in the defendant's blood at the 
time or within two (2) hours of the 
alleged offense, as shown by chemical 
analysis of the defendant's blood, urine, 
breath, or other bodily substance shall 
give rise to the following:  (1) .... (2) 
If there was at the time in excess of 
one-twentieth of one percent (0.05%) but 
less than one-tenth of one percent 
(0.10%) by weight of alcohol in the 
defendant's blood, urine, breath, or 
other bodily substance, such fact shall 
not give rise to any presumption that the 
defendant was or was not under the 
influence of intoxicating liquor, but 
this fact may be considered with other 
competent evidence in determining guilt 
or innocence of the defendant.

The Birdsong court noted that the fact that blood was drawn 
twenty-one minutes over the two-hour period was irrelevant as 
the presumption to show appellant was drunk was not used by 
the State.  It also noted that on cross-examination, defense 
counsel questioned the chemist extensively on the result of 
the blood test and what exactly that result meant, but 
appellant cannot complain on appeal about something he 
brought out at trial.  Birdsong v. State of Arkansas, 1994 WL 
41379 (Ark. App.).

In April 2000 the Board referred the veteran's claim for an 
independent medical expert opinion.  The Board asked the 
physician to furnish comments on the following 
statements/inquiries:  

1. Based upon the evidence, if possible, 
please provide an estimate of the 
veteran's blood alcohol level at the time 
of the accident.  Please reconcile any 
conclusions reached with [] statements 
provided by E.J.M. and C.N.B.  If it is 
not possible to make such an estimate, 
please so state and provide an 
explanation.  

2. Based upon the evidence, including the 
veteran's December 1994 estimated weight, 
is it at least as likely as not that 5 
hours after metabolizing the ingested 
alcoholic beverages, the veteran's blood 
alcohol level of 82 mg per deciliter was 
increasing or decreasing?  Please provide 
a discussion of all evidence and 
authorities used in reaching your 
conclusion, to include a discussion of 
the degree to which anyone [sic] -unknown 
factors could affect your determination.

3. In your opinion, based upon the 
medical evidence and hearing testimony 
presented, is it at least as likely as 
not that the evidence is consistent with 
a finding that the veteran was not 
intoxicated at the time of the accident?  
Please support any conclusion reached 
with the medical evidence of record and 
please reconcile any conclusion reached 
with statements provided by E.J.M. and 
C.N.B.

In June 2000, T.T., M.D., an Assistant Professor at the 
University of Mississippi Medical Center Department of 
Emergency Medicine, replied with the following comments:

(1) A reasonable estimate of the 
patient's BAC at the time of the crash is 
132-232 mg/dl.  The patient's BAC was 
measured at 82 mg/dl approximately 5 
hours after the crash.  Ethanol 
elimination rates for the pertinent BAC 
ranges vary from 10-30 mg/dl/hr.  One 
must assume a peak or post-peak BAC at 
the time of the crash, and no delayed 
continued absorption from the 
gastrointestinal series (GI) tract.  As 
reported by the patient, ethanol 
ingestion was completed at least 
approximately 5 hours prior to the crash.  
Given this time frame for ethanol 
ingestion, ethanol absorption from the GI 
tract would have been complete and the 
patient's BAC would have been post-peak 
at the time of the crash.  The issue of 
food consumption on GI absorption of 
ethanol has been raised.  While solid 
food has been demonstrated to decrease 
total ethanol absorption and to decrease 
the peak BAC, it does not greatly delay 
the time to peak BAC nor does it result 
in appreciable delayed continued ethanol 
absorption after about two hours post-
ingestion.

(2) It is much more likely than not that 
the patient's BAC was decreasing rather 
than increasing at the time of blood 
sampling for BAC measurement.  It is 
highly unlikely that a medication 
containing a significant amount of 
ethanol was administered.  The patient 
reportedly consumed no ethanol between 
the time of the crash and the time of BAC 
sampling.  Delayed continued ethanol 
absorption from the GI tract is highly 
unlikely, as noted above.  Administration 
of intravenous fluids and blood products 
would have resulted in a decreased BAC 
only and not an increased BAC.  Blood 
products do not contain ethanol or 
substances measured as ethanol.  

(3) It is much more likely than not that 
the patient was intoxicated at the time 
of the collision.  More importantly, it 
is much more likely than not that the 
patient was impaired to driving skills at 
the time of the collision.  Definitions 
are of great importance in understanding 
terms such as intoxication and 
impairment.  Intoxication can be defined 
as a nervous system abnormality caused by 
a drug or toxin (including ethanol).  
Impairment is task-specific-a decreased 
functional ability to perform a task 
(such as driving) due to a drug or toxin 
(including ethanol).  Driving skill 
impairment occurs at BAC's (sic) as low 
as 10-70 mg/dl.  It has been objected 
that the patient did not appear 
intoxicated.  EMS personnel at the scene 
of the crash noted that the patient had a 
Glasgow Coma Scale (GCS) score of 15.  
GCS is a tool to measure the degree of 
gross central nervous system impairment 
after trauma.  It is not designed to 
measure the extent of intoxication.  An 
individual with quite significant 
intoxication could easily have a GCS 
measure as 15.  Also, it was noted at 
both the crash scene and at the 
University of Arkansas that the patient 
was "alert and oriented."  Similar to 
above, an individual may be alert and 
oriented while significantly intoxicated.  
Such a gross description of mental status 
is not sufficiently sensitive to rule out 
intoxication.  Regarding the apparent 
lack of documented manifest signs of 
ethanol intoxication, apparently sober 
individuals may have quite elevated BAC 
measurements.  

Law and Regulations

Pension is a benefit payable by the VA to veterans of a 
period or periods of war because of nonservice-connected 
disability or age.  The qualifying periods of war for this 
benefit include the Vietnam era.  38 U.S.C.A. § 1502(a) (West 
1991); 
38 C.F.R. § 3.3(a)(3) (2000).

Basic entitlement exists if a veteran: (i) served in the 
active military, naval or air service for 90 days or more 
during a period of war; (ii) served in the active military, 
naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law, or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; (iii) served in the active military, naval or air 
service for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (iv) served 
in the active military, naval or air service for an aggregate 
of 90 days or more in two or more separate periods of service 
during more than one period of war.  The veteran must be 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct and 
meet the requirements under 38 C.F.R. §§ 3.23, 3.274.  38 
C.F.R. § 3.3; see also 38 U.S.C.A. § 1521.

Disability pension is not payable for any condition due to 
willful misconduct.  
38 C.F.R. § 3.301(b).  Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).

Simple drinking of alcoholic beverage is not of itself 
willful misconduct.  38 C.F.R. § 3.301(c)(2).  But, if, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of willful misconduct. Id.

Analysis

The veteran asserts that when he was involved in the 1994 
vehicle accident he was not driving while intoxicated.  He 
maintains that even though he drank approximately three to 
four beers over the course of the day, the accident occurred 
because he fell asleep while driving and when he awakened, he 
could not regain control of the vehicle.  Entitlement to 
pension benefits should be granted because he was not 
intoxicated at the time of the accident and the accident was 
not caused by willful misconduct.

In this case, the probative and persuasive evidence of record 
shows that the injuries sustained in a motor vehicle accident 
in September 1994 were proximately caused by the veteran's 
own willful misconduct.  As previously noted, willful 
misconduct is an act involving conscious wrongdoing or known 
prohibited action, involving deliberate or intentional 
wrongdoing with wanton and reckless disregard of its probable 
consequences.  The willful misconduct must be the proximate 
cause of injury, disease or death.  Forshey v. West, 12 Vet. 
App. 71, 74 (1998); Daniels v. Brown, 9 Vet. App. 348, 350-51 
(1996).  In this case, the veteran's injuries were caused by 
and resulted from his engaging in a known prohibited action--
consuming several alcoholic beverages and thereafter 
operating a motor vehicle at an excessive speed.  The 
veteran's actions amounted to an intentional wrongdoing with 
wanton and reckless disregard of its probable consequences.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.1(n), 
3.103.  

The evidence shows that the veteran engaged in a known 
prohibited action, i.e., an intentional wrongdoing with 
wanton and reckless disregard of its probable consequences.  
First, the evidence shows that the veteran engaged in an 
intentional wrongdoing.  He consumed approximately three to 
four beers prior to operating a motor vehicle.  At his 
personal hearing in May 1996, the veteran stated that he 
shared a six-pack of beer with a friend over the course of 
several hours starting at 10:00 a.m.  On the September 1994 
Motor Vehicle Accident Report, the investigating trooper 
wrote that the veteran stated that he had "drank to much - 
was driveing to fast," (sic) and on the EMS report, the 
paramedic acknowledged that the veteran told him that he had 
been drinking.  The Johnson County Emergency Room Report 
shows that an "alcohol odor" was detected and an alcohol 
screen from the University of Arkansas Medical Center shows 
that the veteran's ethanol level was 82 mg/dl five hours 
after the accident.  The evidence also shows that after 
consuming alcohol the veteran drove at an excessive speed.  
On the accident report, the trooper noted that a contributing 
factor to the cause of the accident was that the veteran was 
driving "too fast for conditions."  On the veteran's 
November 1995 Report of Accidental Injury, he stated that 
prior to the accident he was driving at approximately 60 
miles per hour.  The posted speed limit was 55 miles per 
hour.

Second, the evidence shows that the veteran's intentional 
wrongdoing occurred with wanton and reckless disregard of its 
probable consequences.  For conduct to be reckless, "it must 
be such as to evince disregard of, or indifference to, 
consequences, under circumstances involving danger to life or 
safety to others, although no harm was intended."  See 
Black's Law Dictionary (5th ed. 1979).  Here, the veteran's 
voluntary ingestion of alcohol prior to driving a motorized 
vehicle combined with speeding establishes that his conduct 
was reckless.  Toxicology screening, which was taken at least 
five hours after the accident, reflects that the veteran's 
ethanol level was at 82 milligrams of alcohol per deciliter 
of blood.  The Merck Manual provides that a blood alcohol 
level of 50 to 150 milligrams of alcohol per deciliter of 
blood produces lack of coordination.  Combined with alcohol 
consumption and a resulting lack of coordination, the 
evidence shows that the veteran was driving too fast, even 
though conditions were clear and normal.  The trooper noted 
"driving too fast" as a contributing factor to the accident 
and by his own admission, at the scene of the accident, the 
veteran stated that he had drank too much and was driving too 
fast.  This is substantiated by medical opinions obtained in 
March 1999 and June 2000 wherein E.J.M. and T.T. opined that 
a reasonable estimate of the veteran's BAC at the time of the 
crash was 130-200 mg/dl and 132-232 mg/dl, respectively.  
They also found that it is much more likely than not that the 
veteran was intoxicated at the time of the collision, and 
T.T., found, at a minimum, it is much more likely than not 
that the veteran was impaired to driving skills at the time 
of the collision.  Given the foregoing and in spite of 
whether or not the veteran was appreciably intoxicated at the 
time of the accident, it is clear that at some point in the 
chain of events his actions ceased to be mere negligence and 
became a wanton and reckless disregard of the probable and 
foreseeable consequences of his actions.  See generally Myore 
v. Brown, 9 Vet. App. 498 (1996).  As such, the Board 
concludes that the veteran's intentional wrongdoing occurred 
with wanton and reckless disregard of its probable 
consequences.

In this case, the Board acknowledges that it appears that the 
veteran was not charged with any state criminal violations.  
In August 2000 the veteran, via his representative, argued 
that because the "VA lacks a lawful standard, if [the 
veteran] was not in violation of his State's laws, he was not 
committing a known prohibited action."  The Board 
acknowledges the provisions of Arkansas State Law Section 5-
65-206(a)(2) and the holding of Birdsong v. State of 
Arkansas, 1994 WL 41379 (Ark. App.).  It also acknowledges 
that provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(M21-1), Part IV, Paragraph 11.04(c)(2) holds that a 
presumption of intoxication is raised when a laboratory test 
shows a blood alcohol level of .10 % or more.  However, to 
establish that the veteran engaged in a prohibited action, 
the Board need not prove that he violated his laws of his 
state or that he was intoxicated at the time of the accident.  
The foregoing are only factors relevant to the consideration 
of what constitutes willful misconduct.  Yeoman, 140 F.3d at 
1446-47.  They are not, either alone or combined, dispositive 
of that matter.  Thus, the absence of documentation showing 
that the veteran was criminally prosecuted or that his BAC at 
the time of the accident was .10% to show intoxication under 
M21-1 or the veteran's state law does not mean that he 
prevails. Id.  It is the Board's duty to review the entire 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, to analyze its credibility 
or probative value, and to provide reasons or bases for its 
acceptance or rejection of the evidence.  The Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Additionally, regarding the VA's alleged lack of lawful 
standard for determining willful misconduct and law or 
regulation specifying that driving while under the influence 
is a known prohibited action, the Court has held that the 
VA's regulations covering willful misconduct are sufficiently 
articulated such as to understand and comply with them 
through the exercise of ordinary common sense.  Yeoman, 140 
F.3d at 1448.  In the case at hand, similar to Yeoman, the 
veteran should have known that he could not drive after 
ingesting so many beers without undue risk to himself or 
others and thus without committing willful misconduct. Id.  
This conclusion rests not upon a finding that the veteran 
violated his state's law or was intoxicated at the time of 
the accident, but upon a finding that by operating a motor 
vehicle in excess of the posted speed limit when his driving 
skills were impaired due to alcohol consumption, he 
intentionally acted with disregard of or indifference to, 
consequences, under circumstances involving danger to life or 
safety to other. Id.

Accordingly, the preponderance of the evidence establishes 
that the veteran's injuries occurred as a result of willful 
misconduct.  His act of ingesting ethanol and thereafter 
operating a motor vehicle at an excessive speed was an act 
which involved conscious wrongdoing or known prohibited 
action, i.e., deliberate and intentional wrongdoing with 
reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n).

The evidence also demonstrates that the veteran's willful 
misconduct proximately caused his current disability.  
Proximate cause is "that which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  Forshey, 12 Vet. App. at 74 (quoting Blacks Law 
Dictionary 1225 (6th ed. 1990)).  Here, the objective 
evidence substantiates a finding that while driving, the 
veteran was impaired by alcohol, and because of his 
impairment, he was involved in a motor vehicle accident.  
Hospital reports note that he presented on admission with an 
"alcohol odor."  A toxicology screen, which was taken at 
least three hours after the accident recorded the veteran's 
ethanol levels at 82 milligrams of alcohol per deciliter of 
blood.  As discussed above, The Merck Manual indicates that a 
lack of coordination occurs at even lower levels.  In 
addition, both E.J.M. and T.T. opined that, based on a number 
of factors, the veteran's blood alcohol level at the time of 
the collision would have been substantially higher.  Again, 
T.T. believed that the veteran was intoxicated and impaired 
to driving skill at the time of the collision.  See Smith v. 
Derwinski, 2 Vet. App. 241 (1992).  Combined with showing 
that the veteran's driving skills were, at a minimum, 
impaired, the evidence also substantiates the finding that 
the accident occurred as a result of his operation of his 
motor vehicle at an excessive speed.  The investigating 
trooper in 1994 listed the factors contributing to the 
accident as the veteran was driving too fast, driving on the 
wrong side of the road, and driving under the influence of 
alcohol. Id.  It is also noted that the accident occurred at 
approximately 6:25 p.m. (in daylight), on a rural two-lane 
undivided highway, with no adverse road or weather 
conditions.  No other vehicle was involved.  This tends to 
prove that the veteran's condition was impaired due to 
consumption of alcoholic beverages and disprove the existence 
of an intervening cause of the accident other than alcohol 
consumption.  Forshey and Smith, both supra.  Additionally, 
the veteran's own utterances at the scene of the accident are 
damaging to his claim.  In light of the foregoing, the 
probative and persuasive evidence does not support the 
veteran's assertions of losing control of the vehicle because 
he fell asleep while driving.  Instead it shows that the 
veteran lost control of the vehicle as a result of driving 
too fast while impaired by alcohol consumption.  

As previously discussed, it is acknowledged that the veteran 
was not criminally prosecuted for violating his state's laws 
and that based upon the evidence it cannot be presumed that 
the veteran was intoxicated at the time of the incident.  The 
Board is also aware that VA regulation provides that the 
simple drinking of alcoholic beverage is not of itself 
willful misconduct; however, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2); 
Forshey, 12 Vet. App. at 74; Gabrielson v. Brown, 7 Vet. App. 
36, 41 (1994).  In this case, as previously noted, the 
ultimate disposition does not rest upon whether or not the 
veteran was intoxicated.  Instead, it rests upon the 
veteran's actions of consuming alcohol and then operating a 
motor vehicle at an excessive speed, which, due to the chain 
of events, amounts to engaging in deliberate or intentional 
wrongdoing with reckless disregard of its probable 
consequences, i.e., willful misconduct which proximately 
caused his current disabilities.  38 C.F.R. § 3.1(n).

Finally, the Board acknowledges the positive medical opinions 
presented by C.N.B. which contradict medical opinions 
furnished by E.J.M. and T.T.  C.N.B. essentially argues that 
the clinical data of record are insufficient to support a 
finding that alcohol and speed, although they may have been 
factors, were the proximate cause of the veteran's accident 
and resulting injuries.  He asserts that it is as least as 
likely as not that falling asleep may have caused the 
accident.  He also suggests that the veteran's BAC level may 
have been increasing at the time of the accident and 
thereafter, instead of decreasing.  However, the Board is not 
bound to accept C.N.B.'s opinion.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  As previously explained, the Board 
must assess the credibility and weight to be given to 
evidence.  The Board finds that the opinions of E.J.M. and 
T.T. are of more probative and persuasive value than those of 
C.N.B.  Although C.N.B. is competent to present medical 
evidence, the Board notes that he is an interested party, and 
his partiality adversely affects his credibility, especially 
when his opinions are contradictory to conclusions presented 
by two impartial physicians.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony, it does not affect competency to testify"); see 
generally Pond v. West, 12 Vet. App. 341 (1999).  C.N.B. is 
or appears to be affiliated with the national organization 
that represents the veteran.  In fact, every medical opinion 
submitted by C.N.B has been recorded on the letterhead of the 
veteran's representative.  E.J.M. and T.T. have no personal 
interest in the veteran or his representative and have no 
interest in the outcome of this appeal.  The Board also 
points out that the opinions of E.J.M. and T.T. are of more 
persuasive value based upon either the consultation 
assistance they received when rendering an opinion and/or 
their work experience and qualifications.  C.N.B. is a Board 
Certified Radiologist, Neuroradiologist, Assistant Professor 
of Radiology and Nuclear Medicine.  On the other hand, E.J.M. 
is the Chief of Staff and rendered his opinion in 
consultation with the Director of the Poison Control Center 
at Winthrop University and T.T. is an Assistant Professor at 
the University of Mississippi Medical Center Department of 
Emergency Medicine and Consulting Medical Toxicologist with 
the Mississippi Poison Control Center.  As such, the Board 
finds that the latter two physicians have special 
qualifications or expertise in the precise field at issue.

The Board also acknowledges that in 2000 the veteran's 
representative disputed the credibility of medical opinions 
submitted by E.J.M. and T.T.  The representative maintained 
that the medical opinions were based on factual errors, 
particularly with regard to the veteran's BAC level, as there 
is no evidence showing that the veteran stated that he 
stopped drinking 5 hours prior to the accident; the 2000 
opinion regarding intoxication was incomplete, as it was 
based on an incorrect post ingestion period; and that VA had 
no authority to estimate the veteran's BAC level.  In this 
regard, it is noted that the medical opinions received 
clearly show that when rendering their opinions, E.J.M. and 
T.T. reviewed the pertinent evidence of record and rendered 
independent assessments based upon the factual evidence and 
clinical data.  The record also shows that the physicians 
based their conclusions upon recognized, authoritative 
medical treatises and textbooks, as well as upon their own 
experience and qualifications.  In light of the foregoing the 
Board finds that the opinions rendered by E.J.M. and T.T. are 
competent and adequate, and of more credible value than those 
rendered by C.N.B.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases).

In consideration of the above-discussed reasoning, the Board 
concludes that the veteran's injuries were proximately caused 
by his own willful misconduct.  As such, the probative and 
persuasive evidence is against the claim, and not in 
equipoise.  
38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.103(a).  
The appeal is denied. 

ORDER

The veteran's injuries sustained in a motor vehicle accident 
in September 1994 were due to his own willful misconduct. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

